Case 3:19-cv-09961-BRM-ZNQ Document 22 Filed 11/18/19 Page 1 of 2 PagelD: 90

Ge Qu

Hang & Associates, PLLC
136-20 38th Avenue, Suite 10G
Flushing, NY 11354

Tel: (718) 353-8588

Pax: (718) 353-6288

Email: cqa@hanglaw.com

Attorney for Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
TROT re nnn ene n ne nen enon eee ncns a aeen nee nrereneer eure ecco nee x
Chun Xin Zhang,

Case NO,: 3:19-cy-09961

Plaintiff,
P I Y
¥ SMI P
F.R.GP 41 (a) (1(A) (ii)

VIP Kitchen LLC d/b/a VIP Restaurant, VIP
Chinese Restaurant, Inc, d/b/a VIP Restaurant,
Fang Ming Zheng, Qiao Yun Zheng, and Rong Bin
Zheng,

Defendants.

 

WHEREAS, Plaintiff Chun Xin Zhang ("Plaintiff") has not maintained contact with his
undersigned attorneys since August 2019; and

WHEREAS, all attempts to contact Plaintiff by his undersigned attorneys have failed.

IF 1S HEREBY STIPULATED AND AGREED by and between undersigned counsels, in
accordance with the provisions of Rule 41(a) (ii) of the Federal Rules of Civil Procedure, that
Plaintiff's action be dismissed without prejudice, and without an award of costs and

disbursements.

Dated: November 15, 2019

 

 
Case 3:19-cv-09961-BRM-ZNQ Document 22 Filed 11/18/19 Page 2 of 2 PagelD: 91

HANG & ASSOCIATES, PLLC

By: op

Ge Qu, Esq.

ft a,

136-20 38" Ave., Suite 10G
Flushing, New York 11354
Telephone: (718) 353-8588
Attorneys for Plaintiff

it is so ordered this (2 day

of

  

Martinotti, U.S.D.J.

HINES & ASSOCIATES, LAW FIRM, P.C,

DONALD STEPHEN DOMITRZ
450 7% Avenue, Suite 305
New York, NY 10123

Tel: (212) 268-8668
Attorney for Defendants

 

 
